The Attorney              General of Texas
                                          February   4, 1981
MARK WHITE
Attorney General


                   Honorable William L. Schroeder          Opinion No. -294
                   District Attorney
                   Caldwell and Coma1 Counties             Re: Return of concurrent criminal
                   Coma1 County Courthouse                 jurisdiction   over lands to which
                   New Braunfels, Texas 78130              Texas has previously ceded exclusive
                                                           jurisdiction to the United States

                   Dear Mr. Schroeder:

                         You ask about criminal jurisdiction over activities at the Gary Job
                   Corps Center. The Gary Job Corps Training Center is located on land in
                   Caldwell County that became a federal enclave in 1954. It was then known
                   as the Gary Air Force Base. Governor Allan Shivers executed a deed ceding
                   to the United States, pursuant to articles 5242, 5247 and 5248, V.T.C.S.,

                              exclusive jurisdiction over the said described land, to
                              hold, possess and exercise said jurisdiction over the
                              same as long as the same remains the property of the
                              United States of America (emphasis added),

                   reserving to the state only concurrent jurisdiction for the service of process
                   and the power to collect sales and use taxes from non-exempt persons
                   therein. The deed so conditioned was accepted by the federal government.
                   On July 9, 1965, Attorney General Waggoner Carr issued an unnumbered,
                   unpublished opinion to Governor John Connally which correctly concluded
                   that the deed of cession deorived the state of Texas of iurisdiction over
                   criminal offenses committed at the Gary Job Corps Training Center. See
                   Baker v. State, 83 S.W. 1122(Tex. Crim. App. 1904); Lasher v. State, 17 Sx
                                                              State, 253 S.W.2d 283 (Tex. Crim.
                                                               (Tex. Crim. App. 1928). Criminal
                                                                 See Sessions Company v. W.A.
                   Scheaffer Pen Company, 344 S.W.2d 180 (TE Civ. App. - Dallas 1961, writ
                   rerd n.r.e.1.

                          In 1978 the Comprehensive Employment and TI’aining Act, title 29,
                   section 937(d) of the United States Code, was amended by Congress to read:

                              All property   which would        otherwise    be under
                              exclusive Federal legislative     jurisdiction  shall be




                                                       p. 938
Honorable William L. Schrceder    - Page Two     (%294)




            under concurrent jurisdiction with the appropriate State and
            locality with respect to criminal law enforcement as long as a
            Job Corps center is operated on such property.

       You ask if the federal statute serves to revest in state and local authorities
criminal jurisdiction over activities at the Gary Center in the absence of affirmative
action by the state signifying an acceptance of the recession of jurisdiction on those
terms.

      Texas statutes give legislative consent to the United States to acquire Texas
lands, but deny “exclusive” federal jurisdiction over such lands unless it is ceded by the
governor’s deed when cession of jurisdiction is requested.      V.T.C.S. arts. 5242, 5247,
5748. The extent of jurisdiction reserved to the state is settled and concluded by the
governor’s deed. Adams v. Calvert, 396 S.W.2d 948 (Tex. 1965). Such arrangements
between the state and the national government as to the jurisdiction of territory
within the state’s borders are in the nature of mutual declarations of rights that will be
recognized and respected by the courts. Collins v. Yosemite Park &-Curry Co., 304
U.S. 518 (1938). -See U.S. Const. art. I, S8, cl. 17.

        The cession deed here anticipates the resumption of state jurisdiction when the
territory no longer remains the property of the United States of America, but not
otherwise. In James v. Dravo Contracting Co., 302 U.S. 134 (1937), the United States
Supreme Court observed that a transfer of legislative jurisdiction carries with it not
only benefits, but obligations, and concluded:

           Clause 17 contains no express stipulation that the consent of the
           state must be without reservations.       We think that such a
           stipulation should not be implied. We are unable to reconcile
           such an implication with the freedom of the state and its
           admitted authority to refuse or qualify cessions of jurisdiction
           when purchases have been made without consent, or property
           has been acquired by condemnation. 302 U.S. at 148-49.

        If a state may determine by its deed the conditions on which it will relinquish
jurisdiction, no reason appears why its deed may not determine the conditions on which
it will resume jurisdiction.       Unless Congress possesses power to unilaterally force
onerous territorial   jurisdiction   upon states that are under no duty to accept it
otherwise, the 1978 amendment to section 937(d) of the Comprehensive Employment
and Training Act did not ipso facto transfer to the State of Texas any criminal
jurisdiction over the Gary Job Corps Center.

       Congress possesses no such power. Except for the authority reserved by its
cession deed, from the time Texas ceded exclusive jurisdiction over the Gary Air Force
Base property, the ceded territory       has occupied toward Texas a jurisdictional
relationship like that of land located in a sister state. In United States v. Mississippi
Tax Commission, 412 U.S. 363, 378 (1973), the United States Supreme Court held that
federal enclaves over which the United States exercises exclusive jurisdiction pursuant




                                       p. 939
.   .



        Honorable William L. Schroeder    - Page Three      (h%+294)




        to article I, section 8, clause 17 of the federal Constitution, are in relation to the
        ceding state “as the territory of one of her sister states or a foreign land.” Were the
        Gary Center property actually the territory of a sister state - Oklahoma, for instance
        - the Congress could not force Texas to assume criminal jurisdiction over it, even if
        the state of Oklahoma agreed, for the United States Constitution prevents such
        measures unless bothaffected     states consent. U.S. Const. art. IV, §3. -See Louisiana v.
        Mississippi, 202 U.S. 1, 40 (1906).

               Article IV, section 3 of the Constitution specifies that Congress may not carve a
        new state out of another state, or create a new state from other states, or parts of
        states, without the consent of the states concerned. The term “state” as used in the
        fourth section of article IV has been held by the Supreme Court to mean “a people or
        political community, as distinguished from a government.”         Texas v. White, 74 U.S.
700, 721 (1869X Thus, if the term has the same meaning in section 3, the fact that the
        Gary Center property is a federally administered           enclave rather than territory
        controlled by a state government does not foreclose the application of article IV,
        section 3 of the Constitution, or obviate the necessity that the passage of jurisdiction
        over it from one to another be based on an aureement - or acouiescence. at least.
        See United States v. Texas, 162, U.S. 1 (1896) (indian territory).   See also U:S. Const.
        amend. X; Steward Machine Co. v. Davis, 301 U.S. 548 (1937). Cf. New Mexico v.
        e,       275 U.S. 279,, 301 (1927), modified, 276 U.S. 557, 558 (192n New Mexico v.
        Colorado, 267 U.S. 30, 41 (1925); Fragoso v. Cisneros, 154 S.W.2d 991 (Tex. Civ. App. -
         El Paso 1941, writ ref’d w.0.m.).

               Whatever might be the duty of the state to resume full jurisdiction should the
        federal government alienate its Gary Job Corps Center property, the state of Texas is
        not obliged, unless state law requires it, to take back bits and pieces of jurisdiction
        that Congress may care to give it in the meantime. See Anderson v. Gladden, 293 F.
2d 463 (9th Cir. 1961). Compare State v. Rainier National Park Co., 74 P.2d 464
        (Wash. 19371, with Capetola v. Barclay White Co., 139 F.2d 556 (3rd Cir. 1943). Cf.
        Washington v.Yakima Indian Nation, 439 U.S. 463 (1979). A different conclusion would
        force the state to shoulder, without commensurate benefits, the burdens of which its
        cession deed -       accepted by the federal government - supposedly relieved it.
        Moreover, since the United States retains full power over the territory, presumably the
        Congress could unilaterally     withdraw its permission to exercise the jurisdiction as
        easily as it purports to grant it in the first place. -See United States v. Sharpnack, 355
U.S. 286 (1958); Baker v. State, m.

               Unlike the reversions considered in S.R.A., Inc. v. Minnesota, 327 U.S. 558 (19461,
        and Attorney General Opinion MW-61 (19791, the territory here “remains the property
        of the United States of America.” Governor’s Deed of Cession, Sept. 24, 1954. Cf.
        Humble Pipe Line Co. v. Waggonner, 376 U.S. 369 (1964); Humble-Oil-and Refining co.
        v. Calvert, 478 S.W.2d 926 (Tex.), cert. denied, 409 U.S. 967 (1972). Inasmuch as the
        DUrDOrted transfer of concurrent    criminal iurisdiction to the state in this case cannot
        be considered a reversion of jurisdiction under the original cession deed, it constitutes
        a limited, but new and distinct, offer by one sovereign to cede jurisdiction to another.
        As such, it must be accepted to become effective,           and acceptance will not be




                                                  p. 940
                                                                                    .    -



Honorable William L. Schroeder     - Page Four     0%+294)




presumed where its beneficial effect upon the grantee sovereign is in doubt. State v.
m,      313 A.2d 439 (Me. 1973). Cf. Silas Mason Co. v. Tax Comm. of Washington, 302
U.S. 186 (1937); Humble Oil and Rexing Co. v. Calvert, *      (beneficial grant).

       In our opinion, the Congressional amendment of the Comprehensive Employment
and Training Act to permit the exercise of concurrent state criminal jurisdiction over
Job Corps Training Centers for a limited time did not serve to immediately revest in
state and local authorities criminal jurisdiction over activities at the Gary Center.
Affirmative action by the state signifying an acceptance of the offer of recession of
jurisdiction on the offered terms is necessary to complete the transfer of power.

                                     SUMMARY

                The 1978 amendment by Congress of the Comprehensive
           Employment and Training Act, 29 U.S.C. section 937(d), did not
           work an immediate reinstatement       of state and local criminal
           jurisdiction over activities at the Gary Job Corps Training
           Center.     Affirmative action by the state signifying an accept-
           ance of the offer of recession of jurisdiction on the offered
           terms is necessary to complete the transfer of authority.
                                                                        A
                                              Very truly yours,




                                                 Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Bruce Youngblood
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
James Allison
Jon Bible
Rick Gilpin
Bruce Youngblood




                                          p. 941